Citation Nr: 0619646	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound to 
the left thigh, with damage to muscle group XIII, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for gunshot wound to 
the left tibia, with damage to muscle group XII, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1945.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service-connected for gunshot wounds to the 
left thigh, with damage to muscle group XIII, and to the left 
tibia, with damage to muscle group XII, both currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5313 and 5312, respectively.  He contends 
that he experiences constant pain, swelling, and significant 
muscle weakness as a result of his left leg muscle 
disabilities.  The veteran further alleges that such 
disabilities make walking as well as rising from a sitting 
position very difficult and he must use a cane for stability.  
As such, he claims that his left thigh and tibia muscle 
disabilities are more severe than the currently assigned 10 
percent disability ratings.

The veteran's gunshot wound to the left thigh is rated under 
Diagnostic Code 5313, which applies to residuals of injury to 
muscle group XIII, namely the posterior thigh group and 
hamstring complex of 2-joint muscles.  The function of these 
muscles is extension of hip and flexion of the knee, outward 
and inward rotation of the flexed knee, acting with rectus 
femoris and sartorius synchronizing simultaneous flexion of 
hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint.  Diagnostic Code 5313 provides 
for a 10 percent evaluation for a moderate disability, a 
30 percent evaluation for a moderately severe disability, and 
a 40 percent evaluation for a severe disability.  38 C.F.R. § 
4.73, Diagnostic Code 5313.

The veteran's gunshot wound to the left tibia is rated under 
Diagnostic Code 5312, which applies to residuals of injury to 
muscle group XII, namely the anterior muscles of the leg, to 
include tibialis anterior, extensor digitorum longus, 
extensor hallucis longus, and peroneus tertius.  The function 
of these muscles is dorsiflexion, extension of the toes, and 
stabilization of the arch.  Diagnostic Code 5312 provides for 
a noncompensable evaluation for a slight disability, a 10 
percent evaluation for a moderate disability, a 20 percent 
evaluation for a moderately severe disability and a 30 
percent evaluation for a severe disability.  38 C.F.R. § 
4.73, Diagnostic Code 5312.

The Board finds that a remand is necessary in order to afford 
the veteran a contemporaneous examination.  In this regard, 
the Board notes that the veteran was most recently afforded 
an examination in July 2003.  At such examination, his claims 
file was not reviewed and the physical findings, as noted, 
did not adequately address the rating criteria pertinent to 
muscle group disabilities.  Moreover, the July 2003 VA 
examination revealed additional diagnoses of calcium 
pyrophosphate deposition disease and severe degenerative 
joint disease in both knees with minimal loss of range of 
motion; severe degenerative joint disease in the 
talonavicular bones of the ankles bilaterally, associated 
with spurs in both feet; and degenerative joint disease in 
both feet.  In a June 2004 statement, the veteran argued that 
his knee and ankle disabilities, resulting from the same in-
service injury, should be considered in evaluating his muscle 
group disabilities.  As such, the veteran should be afforded 
a VA examination and such should adequately address the 
relevant rating criteria and offer an opinion as to whether 
the veteran's additional left knee, ankle, and foot 
disabilities are a result of his original in-service injuries 
to the left thigh and tibia, with consideration of the 
principles in Esteban v. Brown, 6 Vet. App. 259 (1994), 
pertinent to separate ratings for additional disabilities.

Additionally, the Board observes that Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claims of entitlement to an increased rating for 
his muscle group disabilities.  The Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for an increased rating 
in a June 2004 letter, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disabilities now on appeal.  This remand will enable 
VA to provide appropriate notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran as to the 
type of evidence that is needed to establish an effective 
date.     

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for his claims of entitlement to an 
increased rating for his muscle group 
disabilities, now on appeal, as outlined 
by the Court in Dingess/Hartman, supra.  

2.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise in order to 
determine the current nature and severity 
of his gunshot wound to the left thigh, 
with damage to muscle group XIII, and his 
gunshot wound to the left tibia, with 
damage to muscle group XII, disabilities.  
The claims file, to include a copy of this 
remand, should be reviewed by the examiner 
in connection with his examination.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

For each muscle group disability, the 
examiner should note the frequency with 
which the veteran complains of the 
cardinal signs and symptoms of muscle 
disability, to include loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.  He should 
indicate the presence of entrance and exit 
scars, to include whether such are ragged, 
depressed, or adherent; indications on 
palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in the 
wound area; and whether there is normal 
firm resistance of muscle compared with 
the sound side.  The examiner should also 
indicate whether the veteran's muscles 
swell and harden abnormally in 
contraction.  He should state whether 
there is evidence that the veteran is 
unable to keep up with work requirements.  
Also, the examiner should state whether 
tests of strength, endurance, and 
coordinated movements when compared to the 
sound/uninjured side indicate either 
positive evidence of impairment or severe 
impairment of function.

The examiner should also indicate whether 
any of the following are present: (A) X-
ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of missile; 
(B) adhesion of scar to one of the long 
bones, scapula, pelvic bone, sacrum, or 
vertebrae, with epithelial sealing over 
the bone, rather than true skin covering 
in an area where bone is normally 
protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive 
contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not 
in the track of the missile, particularly 
of the trapezius and serratus in wounds of 
the shoulder girdle; and (G) induration or 
atrophy of an entire muscle following 
simple piercing by a projectile.  

The examiner should further opine whether 
it is likely, unlikely, or at least as 
likely as not that the following are 
related to either the veteran's service-
connected gunshot wound to the left thigh, 
with damage to muscle group XIII, or his 
service-connected gunshot wound to the 
left tibia, with damage to muscle group 
XII:  
	
(A)	Calcium pyrophosphate deposition 
disease and severe degenerative 
joint disease in the left knee;

(B)	Severe degenerative joint disease in 
the talonavicular bones of the left 
ankle, associated with spurs in both 
feet; or, 

(C)	Degenerative joint disease in the 
left foot.

When evaluating the veteran's joints, the 
examiner should provide information on 
weakened movement, excess fatigability, 
incoordination, and pain on movement in 
order to permit an adequate analysis under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as well as DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment resulting 
from the veteran's service-connected 
gunshot wound to the left thigh, with 
damage to muscle group XIII, and gunshot 
wound to the left tibia, with damage to 
muscle group XII.  

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated, with consideration of the 
principles in Esteban, supra, pertinent to 
separate ratings for additional 
disabilities.  The entirety of the 
evidence should be considered.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


